Citation Nr: 0639711	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  03-31 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) for residuals of a right distal radius fracture 
with traumatic arthritis (dominant).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1970 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue in January 
2006.

As noted in the January 2006 Board Decision, in his October 
2003 substantive appeal, the veteran appears to raise claims 
of entitlement to service connection for neurological 
disability of the right wrist/arm, muscle disability of the 
right wrist/arm.  He also appears to raise a claim of 
entitlement to a total disability rating based on individual 
unemployability.  These matters are hereby referred to the RO 
for development and adjudication. 


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran's service-connected residuals of a right distal 
radius fracture with traumatic arthritis (dominant) has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for submission for assignment of an 
extraschedular rating are not met.  38 C.F.R. § 3.321(b)(1) 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a February 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the February 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  On page 1, the letter 
specifically requested that the veteran submit any pertinent 
evidence in his possession.  Thus, the Board finds that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  After the January 2006 
Board remand, the RO took action to correct any notice 
deficiencies by sending a VCAA notice to the veteran in 
February 2006 concerning extraschedular consideration.  Thus, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in February 2006 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the veteran's claim being readjudicated 
by the RO in its August 2006 supplemental statement of the 
case and returned to the Board for appellate review.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of extraschedular consideration, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for extraschedular consideration, but 
there has been no notice of the types of evidence necessary 
to establish an effective date.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for extraschedular consideration, any questions as to 
the appropriate effective date to be assigned are rendered 
moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and a VA examination reports.  In its 
February 2006 VCAA letter, the RO specifically requested 
information to support the veteran's claim for extraschedular 
consideration.  The veteran has not responded.  Thus, the 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.  

The veteran was afforded VA examinations to determine the 
severity of his service-connected right wrist in January 
2003, March 2003 and September 2004.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

In its January 2006 Decision, the Board determined that a 
schedular evaluation in excess of 10 percent for residuals of 
right distal fracture with traumatic arthritis (dominant) was 
not warranted.  However, compensation ratings are based upon 
the average impairment of earning capacity.  To accord 
justice in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service is authorized to approve an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by 
regulation, an extraschedular rating may be considered when a 
case presents "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
pictures with such related factors as marked interference 
with employment or frequent periods of hospitalization.  Id. 

In this case, the veteran has repeatedly reported his 
occupation as a mechanic and asserted that the service-
connected residuals of a right distal radius fracture with 
traumatic arthritis, which affects his dominant hand, 
significantly interferes with his ability to do his job.  
Thus, in the January 2006 Decision, the Board remanded the 
issue of extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) to the RO for further development.  In February 
2006, the RO sent a letter to the veteran requesting 
additional information and evidence.  However, as previously 
mentioned, the veteran never responded.  Thus, the Board must 
base it decision on the evidence of record.  

Initially, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization due to the 
veteran's right wrist disability.  Further, it does not 
appear that the veteran is claiming such.  Thus, the Board 
must primarily determine whether the veteran's service-
connected right wrist disability results in a marked 
interference with employment.  

The veteran's DD 214 indicated that the veteran's civilian 
occupation was automotive maintenance, equipment serviceman 
and that he had a high school education.  At the January 2003 
and March 2003 VA examinations, the veteran indicated that he 
had worked as an apprentice mechanic, but he was unable to 
perform the duties of his job due to his wrist condition and 
he had been told by his supervisor that he was in danger of 
losing his job.  

A July 2003 statement from the veteran indicated that he was 
no longer able to perform his job duties at the El Paso 
Electric Company, as his physician had placed him on 
permanent restrictions due to the injury to his right wrist.  
He indicated that the company asked him to resign because it 
was unable to place him in another position to accommodate 
the permanent work restrictions.  The veteran stated that he 
had difficulty obtaining employment because all of his prior 
work experience had been in manual labor positions.  An 
attached April 2003 private doctor's statement indicated that 
the practitioner reviewed the veteran's job description and 
concluded that the veteran could not climb ladders, grasp 
heavy objects, lift more than 15 pounds, push or put pressure 
on the wrist more than 10 or 15 pounds, use impact wrenches, 
use light powered tools, repair safety valves, or work cranes 
or hoists due to his right wrist disability.  The 
practitioner indicated that these were permanent 
restrictions.  

Subsequently, in the veteran's October 2003 substantive 
appeal and an August 2004 statement, the veteran indicated 
that he could no longer perform his duties at work due to his 
right wrist injury.  

A September 2004 VA examination report stated that the 
veteran was terminated from his job in April 2003 because he 
could no longer do his work properly.  The report noted that 
he was a mechanic by profession.   

Despite the RO's request, the claims file does not include 
any documentation from the veteran's former employer to 
support the veteran's contentions that he was asked to resign 
and could no longer perform any job assignment with the 
employer.  The file also does not include any description of 
the veteran's previous job with the employer beyond what is 
outlined in the April 2003 private medical statement.  Even 
though a private physician found certain permanent 
restrictions on what the veteran was able to do, there has 
been no medical opinion that the veteran's right wrist 
disability has resulted in a marked interference with 
employment.  All three VA examinations simply reported the 
history given by the veteran concerning his employment, but 
all were silent with respect to any medical opinion regarding 
the effect of the veteran's right wrist disability on his 
employability.  Moreover, there has been no evidence to show 
that the veteran could not be employed in another field or 
with another company. 

VA's General Counsel has noted "mere assertions or evidence 
that a disability interferes with employment" is not enough 
to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  Such a showing has not been made in this case.  

Thus, based on the medical evidence of record, the Board must 
conclude that there has been no showing by the veteran that 
his service-connected residuals of a right distal radius 
fracture with traumatic arthritis (dominant) has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  The 
record in this case does not disclose the existence of 
exceptional or unusual circumstances warranting referral of 
this claim for extra-schedular consideration.  In the absence 
of such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


 


ORDER

The appeal is denied. 



____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


